



Amended and Restated
Relocation Agreement
(“Agreement”)
between SIFCO Industries, Inc. and Peter Knapper


THIS AMENDED AND RESTATED RELOCATION AGREEMENT is made as of this 15th day of
February, 2018, by and between SIFCO Industries, Inc. (the “Company”) and Peter
Knapper (“Executive” and together with the Company, the “Parties”).
WHEREAS, the Parties entered into that certain Relocation Agreement, dated as of
August 15, 2016 (the “Prior Agreement”) and desire to amend and restate the
Prior Agreement effective as of the date hereof. Upon proper execution and
delivery of this Agreement, this Agreement amends, restates and replaces in its
entirety, the Prior Agreement, which will have no further force or effect
(except as otherwise provided herein);
WHEREAS, pursuant to the Prior Agreement, the Company agreed to pay Executive
certain relocation expenses in conjunction with the Executive’s relocation from
the Westerville, Ohio area; and
WHEREAS, the Parties desire to amend the terms of the relocation expense
payments as set forth below.
NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, the Executive and the Company hereby agree as
follows:
1.Relocation Benefits. The Parties agree that Executive shall be entitled to an
amount equal to $153,200 for one-time relocation expenses incurred in connection
with Executive’s relocation to a Cleveland area residence. Such amounts shall be
paid to Executive in the form of a monthly payment of $2,700 per month
(commencing February 1, 2018) until such time as Executive presents the Company
with a contract to purchase a Cleveland area residence. At such time, the
Company shall pay to Executive a lump sum amount equal to $153,200 minus all
monthly payments made to Executive from and after February 1, 2018. The
Relocation Benefits described in this Section 1 shall be in replacement of the
relocation benefits provided pursuant to the Prior Agreement.


2.    Voluntary Termination Event. As a condition for receiving the Relocation
Benefits, Executive agrees that in the event of his voluntary termination of
employment with Company within three years of his employment hire date of the
29th day of June, 2016, Executive will repay the total amount of the Relocation
Benefits received under this Agreement and the Prior Agreement. If Executive is
required to make a repayment under this Section 2, Executive agrees that the
Relocation Benefits will be deducted from Executive’s final pay statement, and
any outstanding balance will be repaid to the Company within thirty (30) days of
Executive’s date of termination.













--------------------------------------------------------------------------------





3.    Other.
a.
Entire Agreement; Amendments, Etc. This Agreement contains the entire agreement
and understanding of the Parties, and, except as specifically provided herein
supersedes all prior agreements and understandings relating to the subject
matter hereof. No modification, amendment, waiver or alteration of this
Agreement or any provision or term hereof shall in any event be effective unless
the same shall be in writing, executed by both Parties hereto, and any waiver so
given shall be effective only in the specific instance and for the specific
purpose for which given.

b.
Governing Law; Venue; Dispute Resolution. All questions pertaining to the
validity, construction, execution and performance of this Agreement shall be
construed and governed in accordance with the laws of the State of Ohio, without
regard to the conflicts or choice of law provisions thereof. In the event of any
dispute under this Agreement, the non-prevailing party shall pay all legal fees
and expenses of the prevailing party.

c.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same instrument.

Acknowledgment:
I have read and agree to the terms of the above Agreement.


/s/ Peter Knapper
 
Peter Knapper


 
2/15/2018
 
Date


 
/s/ Norman E. Wells, Jr.
 
Norman E. Wells, Jr.
Chairman of the Board of Directors of
SIFCO Industries, Inc.


 
2/15/2018
 
Date


 






